ORDER
The Disciplinary Review Board on December 15, 1998, having filed with the Court its decision concluding that BARRY J. BELMONT of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1973, should be reprimanded for violating RPC 1.5(c) (improper contingent fee), RPC 1.15(a) (failure to deposit client funds in New Jersey bank), RPC 1.16(d) (failure to turn over client file), RPC 5.5(a) (failure to maintain bona fide office) and RPC 5.5(b) (assisting a person not a member of the bar of New Jersey to perform activities that constitute the unauthorized practice of law), and good cause appearing;
It is ORDERED that BARRY J. BELMONT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.